Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is in response to Application No. 16/950,279 filed 11/17/2020.

3. 	Claims 1-13 are currently pending and have been examined.

Information Disclosure Statement
4. 	IDS filed on 01/18/2022 and 11/17/2020 are considered. 

Claim Objections
5.	Claim 1 and all dependent claims are objected to because of the following informalities. Claim 1 recites the words “can be”, however, the words “can be” is analogous to “if”, and therefore optional elements do not narrow the claim because they can always be omitted. “In re Johnson, 435 F. 3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006)(where the federal Circuit affirmed the Board’s claim construction of “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased” since “this additional content did not narrow the scope of the claim because these limitations are stated in the permission form “can be”.

Claim Objections
6.	Claims 3, 5, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                            Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	8.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the limitation of: “providing a marketplace of peer to peer wagers in a play by play wagering”.   
The limitation of providing a marketplace of peer to peer wagers in a play by play wagering, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claims preclude the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.   
This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element – using a wagering system to perform both the receiving and providing steps.  The wagering system in both steps is recited at a high-level of generality (i.e., as a generic computer) such that it amounts no more than mere instructions to apply the exception using a wagering system or device or computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a wagering system, proving the proposed wager to at least one other user, and settling the wager amounts to no more than mere instruction.  Mere instructions to apply an exception using a wagering system or device or computer component cannot provide an incentive concept. Accordingly, claim 1 is ineligible.
Furthermore, claim 1 recites the limitations of : receiving…,  providing…., and settling…   However, it is unclear who is performing the steps recite in claim 1. 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. 	Claims 1-13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Marantelli, Bernard J. (US PG PUB 2021/0350669).
As per claims 1, 4 and 6-8, Marantelli discloses a live sporting event (ssee., Marantelli, claims 3 and 10), comprising: receiving data from a live sporting event (see., claims 3 and 10) upon which wagers can be placed on single plays inside of that live event (see., paragraphs 0169, 0168, 0175, and 0188); receiving at least one proposed wager with settlement terms from at least one user (see., paragraphs 0169-0181); providing the proposed wager to at least one other (see., paragraphs); and settle the wager(see., paragraphs 0183-0189). 

As per claim 2, Marantelli discloses the claimed limitations of providing a marketplace of peer to peer wager in a play by play wagering system, further comprising prompting the at least one user to propose a wager (see., paragraphs 0183-0189). 

As per claims 10-12, Marantelli discloses a live sporting event (ssee., Marantelli, claims 3 and 10), comprising: displaying a wagering game for wagering on single plays in a live event (see., paragraphs 0169-0188, claims 3 and 10); displaying an option to create a wager on an upcoming play in the live event (see., paragraphs 0169-0175); displaying one or more terms associated with creating a wager on the upcoming play in the live event (see., paragraphs 0169-0189); and displaying a created wager on the upcoming play in the live event (see., paragraphs 0183-0189).

Allowable Subject Matter
11. 	Claim 13 is in condition for allowance.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706. The Examiner can normally be reached Monday -Thursday; 6:30AM- 7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE E ELISCA/Primary Examiner, Art Unit 3715